Citation Nr: 1112185	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-33 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the left scapula, with chronic pain syndrome.  

3.  Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, the Veteran testified at a video hearing before the Board.  A written transcript of this hearing has been associated with the claims file.  

The issue of entitlement to an increased rating for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal on the issue of entitlement to an increased rating for hearing loss is requested.

2.  The Veteran's hemorrhoids are not large or thrombotic and irreducible, with excessive redundant tissue or evidencing frequent recurrences.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In July 2006, October 2006, July 2008, and February 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the July 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the March 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in March 2009.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  In July 2010, the Veteran was afforded the opportunity to testify before the Board.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Increased rating-Hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeal as to the issue of entitlement to an increased rating for hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.  

III.  Increased rating-Hemorrhoids

The Veteran seeks a compensable rating for his service-connected hemorrhoids.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

The Veteran has been granted a noncompensable rating for his service-connected hemorrhoids.  Hemorrhoids are rated under Diagnostic Code 7336, for internal or external hemorrhoids.  This Code provides a noncompensable rating for mild or moderate hemorrhoids, a 10 percent rating for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue or evidencing frequent recurrences; and a 20 percent rating for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

In evaluating the Veteran's hemorrhoids, the Board notes that within a July 2009 rating decision, he was granted a separate compensable rating of 10 percent, effective July 2, 2009, for weakness of the external anal sphincter and anal prolapse.  This disability produces symptomatology similar to the Veteran's hemorrhoids, and within the same region of the body.  VA is prohibited from evaluating the same disability, or the same manifestation of a disability, under different diagnostic codes.  See 38 C.F.R. § 4.14.  

Upon receipt of his claim, the Veteran was afforded a VA medical examination in July 2006.  His claims file was examined in conjunction with the examination.  A history of hemorrhoidectomy surgery in the 1980's, during active military service, was noted.  His reported hemorrhoid symptoms included some difficulty passing hard stools, along with rectal pain.  No current treatment was reported.  On physical examination, the Veteran's rectal region was unremarkable in appearance, without indication of current hemorrhoids.  

Another VA medical examination was afforded the Veteran in March 2009.  His current reported symptoms included rectal pain and anal fissures and bleeding with hard stools.  Mild fecal incontinence, leakage, and thrombosis approximately twice per year were also reported.  He denied any recent surgery.  He used medication to soften his stools.  On physical examination, the Veteran displayed both internal and external hemorrhoids, less than 1 cm in size, without evidence of thrombosis or bleeding.  Excessive redundant tissue was also noted.  These hemorrhoids were reducible, and no fissures were present.  His external sphincter tone was loose, possibly resulting in anal prolapse or leakage.  The prior diagnoses of hemorrhoids were confirmed.  

During the pendency of this appeal, the Veteran has also received VA medical care on an outpatient basis.  He has reported periodic constipation, hard stools, and occasional rectal bleeding after having a bowel movement.  An April 2008 outpatient clinic noted some relative anal stenosis on physical examination, but was negative for external or internal hemorrhoids.  More recently, on examination in April 2009, he was noted to have good sphincter tone, without evidence of masses.  No hemorrhoids were noted on that occasion.  

In July 2010, the Veteran testified via video before a Veterans Law Judge.  He stated that his hemorrhoids and residuals of surgery caused frequent rectal pain, with hard stools and occasional anal fissures and bleeding.  He denied, however, needing to wear protective or absorbent materials in his undergarments.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a compensable rating for hemorrhoids, as the evidence does not indicate large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue or evidence of frequent recurrences.  According to the July 2006 examination report, the Veteran had no hemorrhoids at that time.  On VA examination in March 2009, both internal and external hemorrhoids were observed, but these were less than 1 cm in size, and were not described as large, thrombotic, or irreducible; thus, while excessive redundant tissue was present at that time, the Board does not find the higher criteria are met in the absence of large, thrombotic, or irreducible hemorrhoids.  Although the Board finds the Veteran's statements to be credible regarding the recurrence of his hemorrhoids with hard stools, these hemorrhoids are nevertheless not shown to be beyond mild or moderate in nature; thus, a compensable rating is not warranted.  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, a staged rating is not currently warranted.  See Hart, 21 Vet. App. at 505.  

The Board also finds the Veteran's statements regarding frequent rectal pain and bleeding and occasional leakage to be both competent and credible; however, as noted above, he has already been granted a separate compensable rating of 10 percent under Diagnostic Code 7334-7332 for weakness of the external anal sphincter and anal prolapse.  The Board is forbidden from awarding multiple compensable ratings for the same or similar symptomatology.  See 38 C.F.R. § 4.14.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is employed full-time, and has not required hospitalization for his service-connected hemorrhoids during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's hemorrhoids alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of a compensable rating for the Veteran's service-connected hemorrhoids.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

The appeal of the issue of entitlement to an increased rating for hearing loss is dismissed.  

Entitlement to a compensable rating for hemorrhoids is denied.  


REMAND

The Veteran seeks an increased rating for his residuals of a fracture of the left scapula.  According to his July 2010 video hearing testimony, he was afforded a recent VA contract medical examination before a private examiner at the Rose Medical Center.  Although the VA medical treatment records have been obtained from the Denver VA medical center up to October 2009, they do not contain an examination report from the named private medical facility, the Rose Medical Center.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Therefore, remand is required to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA medical treatment records from October 2009 to the present, to include any treatment records from the Rose Medical Center, or any other private facility where the Veteran was afforded medical care on a contract basis for VA.  If no such records are available, this fact must be documented for the claims file.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


